Title: Report of Board of Admiralty, 29 March 1780
From: Board of Admiralty
To: 


March 29th 1780
The Board of Admiralty beg leave to lay the enclosed Papers before Congress, and to receive their Instruction thereon.
By Mr Langdons letter and estimate it will appear that to compleat the 74 gun Ship building under his agency he requires an immediate supply of Money. That his funds are totally exhausted and by letters of a late date from the Commissioners of the Navy Board in the Eastern department this Board are also informed that they “will soon be drained of the last shilling.”
The Board would also inform Congress that the Bourbon building in Connecticut is almost ready for Launching, and her sails, and a principal part of her rigging & other Materials provided; and that unless they can have a Supply of Money she must remain on the Stocks unfinished to the great injury of the public.
In this Situation the Board can conceive no other mode of Supply than by Warrant issuing on the Continental treasurer or upon the State treasurers of Massachusetts Bay and New Hampshire payable out of the Money arising from taxes; or that part of the Sugars and Rum in the hands of the Continental Agent in Boston Should be Sold and the Monies arising from the Sale be applied for fitting out the Bourbon and to prepare the 74 gun Ship for launching.
Beside the injury the 74 gun Ship will receive by remaining on the Stocks from the weather, She is, from her situation exposed to be destroyed by the enemy unless a gaurd is constantly kept up at considerable expence for her protection; Whereas if she can be so far compleated as to be launched, She may then if we Should not be in A Capacity to fit her for Sea be moved up the River to a place of Safety.
As the Board conceive the last will be the most eligible mode of Supply, they therefore beg leave to report, “that the Board of Admiralty be authorized to cause such part of the Sugars and Rum in the hands of the Continental agent at Boston to be disposed of as shall be necessary to compleat the 74 gun Ship now building at Portsmouth for launching and also for fitting out the Bourbon.[”]
